Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination a method of producing a fuel injector having the recited steps, including:
providing a rod that is a solid complete form that is slidable, as a whole, into and out of a through hole of the injector base element; 
producing a negative matrix of a spray orifice element on an axial end of the rod; 
sliding the rod into the through hole of the injector base element; 
positioning the negative matrix situated on the rod relative to the injector base element; 
producing the spray orifice element having at least one spray orifice by applying a galvanization layer on a downstream end, in an injection direction, of the injector base element and on the negative matrix; and 
removing the rod and the negative matrix by sliding the rod out of the through hole;

or a method of producing a fuel injector having the recited steps, including:
a negative matrix of a spray orifice element is arranged on an axial end of the rod; 
producing the spray orifice element having at least one spray orifice by: 
applying a layer having an electrically conductive surface such that 
(1) a first portion of the layer is arranged on a downstream end, in an injection direction, of the injector base element and 
(2) a second portion of the layer, which is radially interior to the first portion of the layer, is arranged on the negative matrix; 
inserting the electrically conductive surface of the applied layer into an electrolyte bath; and 
controlling a voltage course to apply an electrical voltage to the electrolyte bath, the electrolyte bath thereby forming a metal coating on the electrically conductive surface; and 
removing the rod and the negative matrix by drawing the rod out of the through hole from an upstream end of the injector base element;

or a fuel injector having the recited elements, including:
a rod that has been inserted into a through hole of the injector base element and that is slidable out of the through hole; 
a spray orifice element; and a negative matrix of a first portion of the spray orifice element on an axial end of the rod; 
wherein: the spray orifice element includes at least one spray orifice, is partly on a downstream end, in an injection direction, of the injector base element, and is partly on the negative matrix; and 
the rod and the negative matrix are removable by a sliding of the rod out from the through hole, while leaving an entirety of the spray orifice element intact, with the first portion of the spray orifice element spanning across a downstream end of the through hole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747